Citation Nr: 0402426	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left arm.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left shoulder.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left deltoid area.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1968, 
including combat service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During the pendency of the appeal, the RO increased the 
rating for PTSD from 30 to 50 percent by a rating action of 
May 2003.  Because the increase in the evaluation does not 
represent the maximum rating available for this disability, 
the veteran's claim for an increased evaluation for this 
condition remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).

In a November 2002 statement, the veteran appears to be 
raising the issue of entitlement to service connection for 
disabilities of the neck and right hand.  These matters have 
not been addressed by the RO.  Therefore, they are referred 
to the RO for appropriate action.


REMAND

As a preliminary matter, the Board notes that the RO failed 
to provide the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) in response to 
the veteran's claims for increased evaluations for shell 
fragment wound residuals.  

In addition, the Board notes that an October 2002 VA 
outpatient treatment note indicates that the veteran had a 
pending application for disability benefits from the Social 
Security Administration (SSA).  The SSA records and any 
determination regarding the veteran's disabilities could be 
pertinent to the issues on appeal and should be obtained.

The Board further notes that a September 1983 VA X-ray 
examination of the veteran's left shoulder disclosed several 
metallic fragments scattered in the axillary region and 
adjacent to the proximal humerus.  

Currently, the veteran alleges that he has constant pain in 
his left arm.  The report of an August 2002 VA scars 
examination notes that the veteran had symptoms sort of 
consistent with progressive neuropathy.  The examiner 
indicated that the veteran may need an electromyography (EMG) 
study of his left upper extremity.  Although the veteran was 
afforded a VA neurological examination in April 2003 and the 
examiner concluded that there was no nerve injury related to 
the veteran's shell fragment wounds, neither the claims 
folder nor any medical records were available for the 
examiner's review and no EMG study was performed.  Therefore, 
the Board believes that the veteran should be afforded 
another VA examination to determine the current degree of 
severity of his shell fragment wound residuals.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:
1.  The RO should provide the veteran 
with the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) in response to his claims for 
increased (compensable) evaluations for 
shell fragment wound residuals.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO should also undertake 
appropriate development pertaining to any 
VA and non-VA records, not already of 
record, pertaining to treatment or 
evaluation for the veteran's PTSD during 
the period pertinent to this claim.

4.  In any event, the RO should obtain 
all records from the Social Security 
Administration pertaining to the 
veteran's application for Social Security 
Disability benefits, to include any 
disability determination and any records 
upon which the determination was based.  

5.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of all current 
residuals of the shell fragment wounds of 
the veteran's left arm, left shoulder and 
left deltoid area.  The claims folder 
must be made available to the examiner 
for review, and the examiner must note 
such review in the report.  Any indicated 
tests and studies should be performed.  
The examiner should describe the residual 
scars and any symptoms and functional 
impairment associated with the scars.  In 
addition, the examiner should identify 
any muscle and/or nerve injury resulting 
from the shell fragment wounds and any 
functional impairment associated with the 
muscle and/or nerve injury.  In addition, 
the examiner should provide an opinion 
concerning the impact of the shell 
fragment wound residuals on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

6.  The RO should then undertake any other 
indicated development, to include 
affording the veteran a VA psychiatric 
examination if deemed warranted.  

7.  The RO should then readjudicate the 
veteran's claims in light of all pertinent 
evidence and applicable criteria.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, following 
completion of the usual appellate 
procedures.  


By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by VA, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



